Citation Nr: 1512797	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-00 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities under 38 C.F.R. § 4.16(a).

2.  Entitlement to an extraschedular TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(b).

3.  Entitlement to a certificate of eligibility for the purchase of an automobile and/or adaptive equipment or for adaptive equipment only. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran had active service from March 1966 to February 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran filed a Notice of Disagreement with the issues of entitlement to a TDIU and entitlement to a certificate of eligibility for the purchase of an automobile and adaptive equipment or for adaptive equipment only.  However, when the Veteran perfected his appeal in January 2010, he limited it to the issue of entitlement to a TDIU.  Subsequently, in a May 2014 Supplemental Statement of the Case, the RO continued with a denial of the claim involving the automobile.  Such action would reasonably have led the Veteran to believe that this issue was on appeal.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court noted that if VA treats an appeal as if it was timely filed and adequate, then a claimant is entitled to expect that VA means what it says.  Hence, the Board finds that this issue is in appellate status and therefore will proceed with consideration of the claim.  Id.

In August 2014, proper notice was sent to the Veteran regarding his Travel Board hearing scheduled for October 2014.  However, the Veteran did not appear for the hearing and did not provide a reason for his failure to appear.  Thus, his request for a hearing before the Board is considered withdrawn.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to a finding of a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Since October 16, 2009, the Veteran has been unable to secure or follow substantially gainful employment due to his service-connected disabilities.

2.  The Veteran has not been shown to have service-connected disabilities manifested by either the loss or permanent loss of use of one or both feet; loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses, or central visual acuity of more than 20/200 with a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or ankylosis of the hips or the knees, so as to meet the requirements for entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment.


CONCLUSIONS OF LAW

1.  The criteria for a finding of a TDIU pursuant to 38 C.F.R. § 4.16(a) have been met since October 16, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2014).

2.  The criteria for entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or for adaptive equipment only, have not been met.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. § 3.808 (2014).


	(CONTINUED ON NEXT PAGE)






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In regard to the issue of entitlement to a TDIU, in light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In regard to the remaining issue, in a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As will be discussed in further detail below, the Veteran's claim for entitlement to a certificate of eligibility for the purchase of an automobile and/or adaptive equipment or for adaptive equipment only is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of the VCAA.

II.  Total Disability Rating

The Veteran contends that he is entitled to a TDIU due to his service-connected left wrist and right shoulder.  See January 2008 VA Form 21-8940.  

Regulations provide that a total disability rating based on individual unemployability is warranted when the evidence shows that the Veteran is precluded from obtaining or maintaining substantially gainful employment by reason of his service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014). VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term unemployability is not synonymous with the terms unemployed and unemployable for the purposes of determining entitlement to TDIU.  A Veteran may be unemployed or unemployable for a variety of reasons, but a determination as to entitlement to TDIU is appropriate only when a veteran's unemployability is the result of a service-connected disability.  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(c).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).

The Veteran is currently service connected for a right shoulder disability, rated as 40 percent disabling (granted in a May 2011 rating decision, effective October 16, 2009); a left wrist disability, rated as 40 percent disabling; a left ear hearing loss disability, rated as noncompensable; a scar on the left chin, rated as noncompensable; and a tinea pedis (athlete's foot), rated as noncompensable (granted in a May 2011 rating decision, effective October 16, 2009).  His combined rating of 70 percent has met the threshold requirement of 38 C.F.R. § 4.16(a), from October 16, 2009.  

The Veteran was afforded a VA examination in March 2008 where the examiner noted the Veteran's navicular fracture of the left wrist; arthritis of the left thumb; and a history of rotator cuff syndrome of the right shoulder.  The examiner noted that the Veteran is limited in the use of his left hand due to the constant pain and has decreased ability to lift due to pain in his right shoulder.  

The examiner opined that due to the Veteran's degenerative osteoarthritis of the left wrist, he would not be able to perform physical work.  The examiner further noted that the Veteran's right shoulder rotator cuff syndrome causes a "rather dramatic change" in the Veteran's range of motion.  The examiner opined that the Veteran would have difficulty hearing in noisy environments and possibly over the telephone.  

An October 2009 Vocational Rehabilitation memorandum indicates that the Veteran would not benefit from vocational rehabilitation services to achieve a vocational goal for the foreseeable future.  Specifically, the Vocational Rehabilitation counselor determined that it was not reasonable to expect the Veteran to be able to train for or get a suitable job.  

The Veteran has contended that he is unable to engage in substantially gainful employment because of his wrist of shoulder pain.  Specifically, the Veteran stated that he used to operate his own magic business, along with woodworking and welding jobs and he can no longer engage in those types of positions.  

The Veteran previously worked as a performer, wood worker and welder and videographer.  His highest level of education is high school.  See January 2008 VA Form 21-8940.  

The Board finds the March 2008 VA examination report and the October 2009 Vocational Rehabilitation memorandum highly probative.  The March 2008 VA examiner provided a thorough assessment of the Veteran's impairments due to his service-connected disabilities.  Also, the Vocational Rehabilitation Counselor provided an assessment of the Veteran's ability, or lack thereof, to be trained in a different field, based on his physical limitations.  Moreover, the Board finds the Veteran's reports of his functional limitations to be probative in nature as well.  The Veteran is competent to report his symptoms and the Board also finds his statements credible.  

Upon taking into consideration the Veteran's level of education, work experience, and the functional impairment resulting from his service-connected disabilities, the Board finds that he is unable to obtain and maintain substantially gainful employment.  The Veteran's service-connected wrist and shoulder prevent him from engaging in physically demanding positions.  In regard to sedentary positions, the Board finds that the Veteran's employment background is limited solely to labor intensive professions and he does not have the educational background which would allow him to find sedentary work.  Further, the Veteran's wrist and shoulder disabilities make it difficult to identify any sedentary work which would not involve constant use of his wrists or shoulder, while his hearing impairment would impose difficulties with the use of the telephone . 

The Board concludes that the competent and credible evidence of record supports a finding of entitlement to TDIU under 38 C.F.R. § 4.16 (a), from October 16, 2009.  The disability picture presented by the probative, competent, and credible evidence of record establishes that due to service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment. 

III.  Automobile or Adaptive Equipment

The Veteran is service-connected for the following disabilities: degenerative osteoarthritis of the left wrist, rated as 50 percent disabling; degenerative joint disease of the right shoulder, rated as 40 percent disabling; left ear hearing loss, rated as noncompensable; a scar on the chin, rated as noncompensable; and tinea pedis (athlete's foot), rated as noncompensable.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to, among others: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; (iii) permanent impairment of vision of both eyes: central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 in the better eye; and (iv) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips. 38 C.F.R. § 3.808(b) (2014).  

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, i.e., whether the acts of grasping, manipulation, and the like in the case of the hand or of balance, propulsion, and the like in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. 
§ 4.63 (2014).

The medical evidence of record does not establish, nor does the Veteran assert, that he has service-connected disabilities resulting in the loss or permanent loss of use of one or both feet; the loss or permanent loss of use of one or both hands; permanent impairment of vision of both eyes or ankylosis of the hips or knees.

In conclusion, the Board finds that the Veteran does not meet the criteria for entitlement to financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only.  See 38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  Given the foregoing, there is no legal basis for the grant of financial assistance in the purchase of an automobile and adapted equipment or adapted 
equipment only.  Accordingly, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).





ORDER

Entitlement to a TDIU, from October 16, 2009, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a certificate of eligibility for the purchase of an automobile and/or adaptive equipment or for adaptive equipment only is denied.  


REMAND

Prior to October 16, 2009, the Veteran was service-connected for degenerative osteoarthritis of the left wrist, rated as 40 percent disabling; degenerative joint disease of the right shoulder, rated as 30 percent disabling; left ear hearing loss, rated as noncompensable; and a scar on the chin, rated as noncompensable.  His combined rating was 60 percent.  Though the criteria for a TDIU under 38 C.F.R. § 4.16(a) prior to October 16, 2009 are not met, there is evidence that indicates that the Veteran may have been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to October 16, 2009.  See 38 C.F.R. §§ 3.340, 4.16(b).  

If the Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

As noted above, at the March 2008 VA examination, the examiner noted the Veteran's navicular fracture of the left wrist and a history of rotator cuff syndrome of the right shoulder.  The examiner noted that the Veteran is limited in the use of his left hand due to the constant pain and has decreased ability to lift due to pain in his right shoulder.  The Veteran's previous employment history involves labor intensive positions.  The Veteran highest level of education is high school.  The Veteran's service connected left wrist and shoulder prevent him from engaging in physically laborious positions and even some sedentary positions.  Further, based on his work experience and limited educational background, the Veteran is not qualified for sedentary positions.  

Based upon the evidence of record, the Veteran may have been unemployable as a result of his service-connected left wrist and right shoulder prior to October 16, 2009, the effective date for the award herein of TDIU on a schedular basis.  Therefore, the Board is compelled to remand the claim for entitlement to TDIU on an extraschedular basis as a result of the service-connected left wrist and right shoulder for referral to the Director of Compensation in accordance with 38 C.F.R. § 4.16(b) for consideration of whether this benefit is warranted on an extraschedular basis prior to October 16, 2009.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for entitlement to TDIU on an extraschedular basis prior to October 16, 2009 to VA's Director of Compensation for extraschedular consideration as to whether the Veteran is unemployable due to his service-connected disabilities.

All of the Veteran's service-connected disabilities prior to October 16, 2009 should be considered (i.e. degenerative osteoarthritis of the left wrist, right shoulder left ear hearing loss, scar on the chin and tinea pedis).  Also, the Veteran's employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).

2.  Ensure that the above development has been completed in accordance with the above directives.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded an appropriate period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


